Citation Nr: 1138117	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-35 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected back disability.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected back disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected back disability, status post laminectomy and discectomy, L4/5.  

5.  Entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from December 1975 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, on brokerage for the RO in Indianapolis, Indiana, and a May 2009 rating decision of the RO in Indianapolis, Indiana.  The March 2007 rating decision denied service connection for hearing loss, granted service connection for a back disability, status post laminectomy and discectomy, L4/5, with an evaluation of 10 percent effective May 25, 2006, and granted service connection for radiculopathy of the left lower extremity with an evaluation of 10 percent effective March 25, 2006.  The May 2009 rating decision denied the appellant's claims for entitlement to service connection for a left ankle disability and bilateral knee degenerative changes.  

A May 2009 rating decision granted an increased initial evaluation of 20 percent for radiculopathy of the left lower extremity effective May 25, 2006.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board may proceed to adjudicate the appeal.  

In December 2008, the appellant presented testimony at a personal hearing conducted at the Indianapolis RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

The issues of entitlement to service connection for bilateral hearing loss; entitlement to service connection for a left ankle disability, to include as secondary to a service-connected back disability; entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected back disability; and entitlement to an initial evaluation in excess of 10 percent for service-connected back disability, status post laminectomy and discectomy, L4/5, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the period on appeal, the appellant's radiculopathy of the left lower extremity has resulted in weakness and numbness with occasional, partial left foot drop tantamount to no worse than moderate incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy of the left lower extremity.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the March 2007 rating decision granted the appellant's claim for service connection for radiculopathy of the left lower extremity, such claim is now substantiated.  His filing of a notice of disagreement as to the March 2007 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The October 2007 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disability at issue (38 C.F.R. § 4.124a, DC 8520, 8620, 8720), and included a description of the rating formulas for all possible schedular ratings under the diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  As discussed in the remand below, the appellant's service treatment records appear to be incomplete.  However, as service connection has already been established for the appellant's radiculopathy of the left lower extremity, the missing service treatment records are not relevant to the appellant's claim for a higher initial evaluation.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in October 2006 and March 2009 to evaluate his left lower extremity radiculopathy.  In regard to the appellant's claim for a higher initial evaluation for radiculopathy of the left lower extremity, the examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  
   
The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The October 2006 and March 2009 VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Service connection has been established for a radiculopathy of the left lower extremity effective from May 25, 2006.  As such, the rating period on appeal is from May 25, 2006.  38 C.F.R. § 3.400(o)(2) (2010).

The appellant's radiculopathy of the left lower extremity is evaluated under 38 C.F.R. § 4.124a, DC 8520.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  A 80 percent rating requires complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term 'incomplete paralysis' with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

III.  Analysis

As noted above, the March 2007 rating decision assigned an initial evaluation of 10 percent for radiculopathy of the left lower extremity, effective May 25, 2006.  The May 2009 rating decision granted an increased initial evaluation of 20 percent for radiculopathy of the left lower extremity, effective May 25, 2006.  The appellant contends that he is entitled to an initial evaluation in excess of 20 percent.  

An August 2006 VA treatment record reflects that the appellant reported that he had left leg numbness and muscle spasms in his legs.  He reported that he took ibuprofen and paragon forte for pain on an as needed basis.  On neurological examination, motor was 5/5 throughout the bilateral lower extremities, except for 4/5 with left great toe dorsiflexion.  There was decreased muscle bulk in the left calf compared to the right.  There was mild decreased pin prick in the posterior thigh of the left leg, paresthesias during pin prick on the medial lower left leg, and marked decreased pin prick on the lateral lower leg and foot.  The VA examiner found that the appellant had numbness of his lower left leg involving primarily the distribution of L4, l5, and S1, weakness with left toe dorsiflexion, and loss of muscle bulk without clinical weakness in the left calf.  

An October 2006 VA examination report reflects that the appellant reported persistent left sciatica down into the foot with numbness over the great toe side of the foot.  He reported that he had a little weakness in the left lower extremity, including the numbness.  He stated that he noticed the weakness over the great toe and foot and on occasion, towards the end of the day, he stubbed the toe on doorways and doorsteps.  On physical examination, the appellant walked without a limp.  He was capable of walking on his toes and heels.  Straight leg raising sign was absent bilaterally.  Muscle testing revealed his left great toe extensor was 3/5, his dorsiflexor to the foot was 4/5 and the other remaining functions were 5/5.  Numbness was noted over the great toe and dorsum of the foot to light touch.  The VA examiner found that the appellant had persistent pain accompanied by persistent sciatica, left side only, with weakness in the left lower extremity resulting in a partial footdrop.  

In an April 2007 statement, the appellant reported that he had numbness above the knee in the back of his thigh, and that he had severe muscle spasms during the night which prevented him from sleeping more than 4 to 5 hours without waking up with severe cramps in his leg.

A November 2008 VA examination report reflects that on physical examination, the appellant was in no distress and using no equipment.  In stance, both feet were in mild external rotation.  He was able to walk on his heels and toes, but reported that this required some effort, particularly on the left.  During the examination, the effort was required for both the left and the right sides.  There was no limp.  Sensation was altered to touch over the left foot (medial, lateral, dorsal and plantar, and left calf) and lateral thigh.  Sensation was intact over the left medial and anterior thigh.  There was atrophy of the left calf compared to the right.  There was no tendon migration with motion and no defect or swelling over the tendons about the left ankle or forefoot.  The plantar fascia had no nodularity or tenderness.  There was no localized plantar swelling.  There were no callosities.  The VA examiner found the appellant had a history of left drop foot.  

In a November 2008 VA examination addendum opinion, the VA examiner stated that no left foot drop was demonstrated on this evaluation.  The VA examiner noted that this was consistent with the minimal changes documented on the EMG study of 2006 and the diffuse minimal findings documented on medical evaluation of November 2007.  He also noted that it was consistent with the fact that the appellant did not use a brace or a splint for the ankle.  

At a December 2008 RO hearing, the appellant reported that when he went to the gym, he would swim and ride a bike, which had become limited due to having both knees operated on.  He reported that he would lift upper arm body weights, but was limited in regard to anything with impact with his knees, ankles and legs because it would flare-up his back and legs.  (December 2008 RO Hearing Transcript (Tr.) at p. 3)  He also stated that he had drop foot.  (Tr. at p. 4)  

A January 2009 VA treatment record reflects that the appellant reported that his chronic left foot drop was getting worse and that it would cause him to trip.  Another January 2009 VA treatment record indicates that the appellant reported that his left foot become weak by the end of the day and he noticed occasionally stubbing his toe.  He reported multiple ankle inversion sprains.  He reported that he worked out at a local gym and noticed numbness and tingling in the left lower extremity after 10 minutes on an elliptical machine.  On physical examination, the appellant had an unremarkable gait.  He had slight circumduction with bilateral lower extremities during limb advancement phase.  Neurological examination indicated that the appellant had impaired dermatomes and myotomes.  The appellant had decreased sensation to light touch in left L4 and L5 distribution compared to the right side.  The appellant was educated in ankle strengthening in conjunction with ankle bracing to provide medial/lateral support.  The appellant was referred to physical therapy for ankle bracing secondary to ankle instability.  The physician noted that the appellant may require an ankle-fixation orthotic in the future if his foot drop becomes more severe.       

A March 2009 VA examination report reflects that the appellant reported paralysis, weakness, tremors, stiffness, numbness, paresthesias, dysesthesias and pain in the left lower extremity.  He reported that it was painful and included loss of feeling and "going to sleep feelings."  On motor examination, the appellant's left lower extremity had muscle strength of 3+.  He had weakness with flexion/extension of the knee, weakness in range of motion of the ankle, and weakness in flexion/extension of all toes.  The affected nerves were the deep and superficial peroneal, tibial, and femoral nerves.  On sensory function testing, the appellant's left lower extremity had decreased vibration.  The location of the abnormality was the distal lower extremity from knee to foot, and the dorsum and plantar aspect of the foot.  The position sense was normal.  Left knee reflex was 1+ and left ankle reflex was 1+.  Plantar flexion was normal.  There was no muscle atrophy present or abnormal muscle tone or bulk.  There were no tremors, ticks or other abnormal movements.  The VA examiner indicated that there were no joint functions affected by the nerve disorder.  Gait and balance were normal.  

Electromyograph (EMG) and nerve conduction study results indicated that the left peroneal motor response had normal distal latency, amplitude, and conduction velocity.  The left tibial motor response also had normal distal latency, amplitude, and conduction velocity.  The left sural sensory response had normal peak latency and amplitude.  Needle examination of the left lower extremity showed evidence of chronic nerve damage with re-innervation in the tibialis anterior and peroneus longus.  The appellant had poor tolerance for and poor relaxation during the needle portion of the examination, which limited the sensitivity.  The VA examiner found there was electrodiagnostic evidence of chronic nerve injury with reinnervation in peroneus longus and tibialis anterior, which could be seen in a remote L5 radiculopathy, but he could not confirm the diagnosis in the tibial musculature.  There was no electrodiagnostic evidence at the time for generalized peripheral polyneuropathy or focal mononeuropathy involving the left lower extremity.  

The VA examiner found that the appellant had nerve dysfunction in the left lower extremity.  Paralysis was absent.  Neuritis and neuralgia were present.  The VA examiner noted that the radiculopathy had significant effects on his occupation, including decreased mobility, strength, and pain.  The VA examiner noted that the appellant was a stockbroker.  There were mild effects on the appellant's chores, recreation and travelling, a moderate effect on exercise, a severe effect on sports, and no effects on feeding, bathing, dressing, toileting and grooming.   

Based on the above evidence, the Board finds that an evaluation in excess of 20 percent for radiculopathy of the left lower extremity is not warranted.  The evidence reflects that the appellant had symptoms of numbness and weakness in his left lower extremity.  The August 2006 VA treatment record indicated that the appellant had numbness in his lower left leg, weakness with left toe dorsiflexion and loss of muscle bulk without clinical weakness in the left calf.  The October 2006 VA examination report indicated that numbness was noted over the great toe and dorsum of the foot to light touch.  The VA examiner also noted that the appellant had weakness in the left lower extremity resulting in a partial footdrop.  The November 2008 VA examination report noted that sensation was altered to touch over the left foot, but was intact over the left medial and anterior thigh.  The March 2009 VA examination report indicated that the appellant had weakness with flexion/extension of the knee, weakness in range of motion of the ankle, and weakness in flexion/extension of all toes.  However, the evidence also indicates that during the period on appeal, the appellant was able to walk without a limp and was capable of walking on his toes and heels.  (See October 2006 VA examination report; November 2008 VA examination report; November 2008 VA examination report)  On physical examination in January 2009, the appellant had an unremarkable gait.  The March 2009 VA examination report noted that gait and balance were normal.  Additionally, although the appellant has reported that he had a foot drop and the October 2006 VA examiner stated that the appellant had weakness in the left lower extremity resulting in a partial footdrop, a foot drop was not demonstrated at the November 2008 VA examination.  The VA examiner noted that the appellant did not use a brace or splint for the ankle.  The January 2009 VA treatment record indicates that the physician noted that the appellant may require an ankle-fixation orthotic in the future if his foot drop becomes more severe.  However, he did not need an ankle or foot brace at that time.  The January 2009 VA treatment record also indicates that the appellant reported that he worked out on an elliptical machine.  While the November 2008 VA examination report noted that there was atrophy of the left calf compared to the right, the March 2009 VA examination indicates that there was no muscle atrophy present or abnormal muscle tone or bulk.  The November 2008 VA examiner noted that only minimal changes were documented in the EMG study of 2006 and diffuse minimal findings were documented in November 2007.  On examination in March 2009, plantar flexion was normal, and there were no tremors, ticks or other abnormal movements.  The VA examiner indicated that there were no joint functions affected by the nerve disorder.  Paralysis was absent.  Although the evidence indicates the appellant has moderate symptoms of incomplete paralysis of the sciatic nerve, the evidence does not indicate that he had moderately severe symptoms.  

The March 2009 VA examination report reflects that the radiculopathy had significant effects on his occupation, including decreased mobility, strength, and pain.  The VA examiner noted that the appellant was a stockbroker.  As decreased mobility, strength and pain are contemplated by a 20 percent evaluation for moderate incomplete paralysis of the sciatic nerve, the Board finds that the March 2009 VA examination results are consistent with the 20 percent evaluation for radiculopathy. 

The Board has considered whether the appellant would be entitled to a higher initial evaluation under any other diagnostic codes.  Diagnostic Code 8521, which applies to the external popliteal nerve, also provides a 20 percent evaluation for moderate incomplete paralysis of the nerve.  Under Diagnostic Code 8521, a 30 percent evaluation is warranted for severe incomplete paralysis.  As the Board finds that the appellant does not have more than moderate symptoms of incomplete paralysis, a higher rating is not warranted under Diagnostic Code 8521.  Diagnostic Code 8522, which applies to the musculocutaneous nerve, provides for a 30 percent evaluation for complete paralysis of the nerve.  The March 2009 VA examination report indicated that the appellant did not have complete paralysis of any nerve in his left lower extremity.  Thus, a higher evaluation is not warranted under Diagnostic Code 8522.  Similarly, in the absence of evidence of severe incomplete paralysis of a nerve, the appellant would not be entitled to an evaluation in excess of 20 percent under Diagnostic Codes 8523, 8524, 8525, or 8526.  Finally, Diagnostic Codes 8527, 8528, and 8529 do not provide for an evaluation in excess of 10 percent.

The Board finds that the evidence indicates the appellant has symptoms of moderate incomplete paralysis, but his disability does not more nearly approximate moderately severe incomplete paralysis.  As such, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent for the appellant's left lower extremity disability.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected radiculopathy of the left lower extremity is inadequate.  A comparison between the level of severity and symptomatology of the appellant's radiculopathy of the left lower extremity with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of his service-connected radiculopathy of the left lower extremity.  The appellant has indicated that he works full time as a stockbroker.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy of the left lower extremity is denied.


REMAND

The appellant asserts that he has bilateral hearing loss as a result of exposure to noise in service.  The appellant was provided with a VA audiological examination in October 2006.  The VA examiner found that the appellant's hearing at separation was within normal limits in both ears.  Therefore, the VA examiner opined that the appellant's current hearing loss was less likely as not caused by or a result of hazardous noise exposure while on active duty.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  A March 1988 separation examination report reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
25
20
LEFT
5
5
-5
10
25
    
Thus, the March 1988 separation examination report reflects that the appellant had some degree of hearing loss at 3000 Hertz in the right ear and 4000 Hertz in the left ear, contrary to the October 2006 VA examiner's statement.  As the VA examiner relied on an incorrect rationale for his opinion that the appellant's hearing loss was less likely as not caused by or a result of hazardous noise exposure while on active duty, the Board finds that the October 2006 VA examination is inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the issue of entitlement to service connection for bilateral hearing loss must be remanded for a new VA examination.  

The appellant had active service from December 1975 to June 1988.  Although some of the appellant's service treatment records have been associated with the claims file, the records appear to be incomplete.  The service treatment records in the claims file include the March 1988 separation examination report and a March 1988 report of medical history.  However, there are no service treatment records dated prior to March 1988 in the claims file.  A March 2010 response from the National Personnel Records Center (NPRC) reflects that the appellant had verified service from December 1975 to June 1988, and that the appellant's service treatment records were furnished to the Indianapolis, Indiana, RO in April 1989.  However, an October 1988 request indicates that the RO only requested the appellant's dental records.  It does not appear that the RO made any other attempts to obtain the appellant's service treatment records or notified the appellant that his records were incomplete.  When service treatment records are lost, missing, or destroyed, VA has a heightened duty to assist the Veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The appellant should also be notified that his records are incomplete.  In accordance with VA's heightened duty to assist, the Board finds that the case must be remanded to allow for further efforts to obtain the appellant's service records or verify the in-service incurrence of the claimed disabilities.  Thus, the RO should conduct a search for the appellant's service treatment records.  If the records are unavailable, the appellant must be provided with proper notification.  

The appellant has asserted that he has a left ankle and bilateral knee disabilities as a result of service, to include as secondary to his service-connected back disability.  The Federal Circuit Court has held that VA has a duty, when determining service connection, to consider all theories of entitlement, both direct and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  As such, the Board must consider all theories of entitlement, including whether or not the appellant's left ankle and knee disabilities are the direct result of his service.  As the appellant's service treatment records are pertinent to the issue of whether the appellant is entitled to service connection for a left ankle and bilateral knee disabilities on a direct basis, and the records are incomplete, the issues must also be remanded.

Additionally, the November 2008 VA examination report reflects that the appellant indicated that he has had left leg and foot numbness and ankle problems since the removal of his disc herniation.  A private operation report indicates the appellant had surgery for a herniated disc in December 1987, during his period of active service.  As the appellant has a current left ankle disability, and has contended that he has had ankle problems since service, there is some indication that the claimed ankle disability may be associated with service.  The November 2008 VA examination addendum opinion only addressed whether the appellant was entitled to service connection secondary to his service-connected low back disability.  Accordingly, a VA examination is necessary to determine whether the appellant's left ankle disability is related to service on a direct-incurrence basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Finally, the appellant claims that he is entitled to an initial evaluation in excess of 10 percent for his service-connected low back disability.  The appellant's back was evaluated at a VA examination in March 2009.  The VA examiner noted that the appellant had decreased sensory function and weakness in the right lower extremity.  However, the VA examiner did not indicate whether the decreased sensory function and weakness was related to his service-connected back disability.  The VA examiner also noted that the appellant had a history of nocturia, numbness, paresthesias, leg or foot weakness, falls and unsteadiness.  The examiner opined that the etiology of those symptoms was not unrelated to the appellant's back disability.  This comment suggests that the appellant has neurological symptoms that may be attributable to his back disability.

Under Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, objective neurologic abnormalities, such as bowel or bladder impairment, should be evaluated separately from orthopedic abnormalities attributable to a service-connected spine disorder.  See 38 C.F.R. § 4.71a (2010).  Unfortunately, in this case, the March 2009 VA examination report does not provide enough information for rating purposes.  The extent and severity of the neurological manifestations was not adequately described.  Additionally, the VA examiner did not specify whether the appellant's decreased sensory function and weakness in the right lower extremity was related to his back disability.  

Therefore, to obtain sufficient information to properly evaluate both the orthopedic and neurological manifestations of the appellant's service-connected back disability, the Board finds that a more comprehensive examination (with detailed findings responsive to the applicable rating criteria), is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to locate the appellant's complete service records from the National Personnel Records Center (NPRC) and/or any other appropriate source.  Inform the NPRC that the only the appellant's dental records were requested in 1988.  If additional records are not available, a negative reply must be provided.  All efforts to obtain the records should be documented.  Any negative search request should be noted in the claims file and communicated to the appellant.  If no records are available, the claims folder must indicate this fact.

2.  Following the completion of step one above and after any records obtained have been associated with the claims file, provide the claims folder to an appropriate VA examiner to determine the etiology of the appellant's current bilateral hearing loss disability.  Following a review of the relevant evidence in the claims file, including the appellant's service treatment records and the October 2006 VA examination report, the examiner is asked to opine whether it is at least as likely as not that any current bilateral hearing loss disability is causally related to the appellant's military service.  

The VA examiner is requested to take into account the fact that bilateral hearing loss was demonstrated on audiometric examination in March 1988 (pursuant to Hensley v. Brown, 5 Vet. App. 155, 157 (1993)), as a 25 decibel threshold level was recorded in each ear.  The VA examiner is also requested to note that even if a appellant's service treatment records do not contain evidence of hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385, in service or at service separation, service connection for hearing loss disability can still be established if medical evidence shows that a current hearing loss disability is actually due to incidents during service, to include acoustic trauma and/or demonstration of hearing loss in service on audiometric examination, to include on separation from service.  Hensley, 5 Vet. App. at 157.

An additional examination of the appellant should be scheduled only if deemed necessary to provide the requested opinion.

The VA clinician is requested to provide a thorough rationale for all opinions provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood).

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Following the completion of step one above and after any records obtained have been associated with the claims file, schedule the appellant for an appropriate VA examination to determine whether it is at least as likely as not that the appellant has a left ankle disability that is related to service.  The VA examiner should consider the appellant's statements at the November 2008 VA examination indicating that he has had a left ankle disability since the 1980s.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  


4.  Following the completion of step one above and after any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the nature and severity of his service-connected back disability, status post-laminectomy and discectomy, L4/5.  

The VA examiner should specifically address whether it is at least as likely as not that the appellant has (1) right lower extremity radiculopathy, and/or (2) nocturia that is related to his service-connected low back disability.  If the VA examiner determines that the appellant has right extremity radiculopathy and/or nocturia that is related to his low back disability, he should conduct any tests necessary and describe the nature and severity of the disabilities.    

The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including radiological testing, should be conducted.  

All pertinent orthopedic and neurological pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should discuss any associated limitation of forward flexion of the thoracolumbar spine, ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.  

The examiner should also discuss whether the appellant's low back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the appellant uses his low back repeatedly over a period of time.  

A complete rationale for all opinions expressed must be provided.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


